19-10384-shl       Doc 303       Filed 04/09/19      Entered 04/09/19 13:23:39              Main Document
                                                    Pg 1 of 4


SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Paul D. Leake
Jason N. Kestecher
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

– and –

James J. Mazza, Jr. (admitted pro hac vice)
Justin M. Winerman (admitted pro hac vice)
155 North Wacker Drive
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411

Counsel to Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                              Chapter 11

TRIDENT HOLDING COMPANY, LLC, et al.,                              Case No. 19-10384 (SHL)

                 Debtors.1                                         (Jointly Administered)


    AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
        ON APRIL 10, 2019 AT 11:00 A.M. (PREVAILING EASTERN TIME)

Location of Hearing:             Honorable Sean H. Lane, Courtroom 701, United States
                                 Bankruptcy Court, Southern District of New York, One Bowling
                                 Green, New York, NY 10004

1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: Trident Holding Company, LLC (6396); American Diagnostics Services, Inc. (2771);
    Community Mobile Diagnostics, LLC (9341); Community Mobile Ultrasound, LLC (3818); Diagnostic Labs
    Holdings, LLC (8024); FC Pioneer Holding Company, LLC (6683); JLMD Manager, LLC (8470); Kan-Di-Ki
    LLC (6100); Main Street Clinical Laboratory, Inc. (0907); MDX-MDL Holdings, LLC (2605); MetroStat
    Clinical Laboratory – Austin, Inc. (4366); MX Holdings, LLC (8869); MX USA, LLC (4885); New Trident
    Holdcorp, Inc. (4913); Rely Radiology Holdings, LLC (3284); Schryver Medical Sales and Marketing, LLC
    (9620); Symphony Diagnostic Services No. 1, LLC (8980); Trident Clinical Services Holdings, Inc. (6262);
    Trident Clinical Services Holdings, LLC (1255); TridentUSA Foot Care Services LLC (3787); TridentUSA
    Mobile Clinical Services, LLC (0334); TridentUSA Mobile Infusion Services, LLC (5173); U.S. Lab &
    Radiology, Inc. (4988). The address of the Debtors’ corporate headquarters is 930 Ridgebrook Road, 3rd Floor,
    Sparks, MD 21152.
2
    Revisions to the prior version of the agenda appear in bold.
19-10384-shl     Doc 303     Filed 04/09/19    Entered 04/09/19 13:23:39       Main Document
                                              Pg 2 of 4


Copies of Motions and         Copies of each pleading identified below can be viewed and/or
Applications:                 obtained by: (i) accessing the Court’s website at
                              www.nysb.uscourts.gov, (ii) contacting the Office of the Clerk
                              of the Court at United States Bankruptcy Court, Southern District
                              of New York, One Bowling Green, New York, NY 10004, or (iii)
                              from the Debtors’ notice and claims agent, Epiq Corporate
                              Restructuring, LLC, at https://dm.epiq11.com/Trident or by
                              calling 1-800-960-1226. Note that a PACER password is needed
                              to access documents on the Court’s website.

I.    UNCONTESTED MATTERS

1.    Motion to Seal: Debtors’ Ex Parte Motion for Leave to Redact and File Under Seal
      Certain Portions of the Second Supplemental Declaration of Russell A. Perry in Further
      Support of the Debtors’ Key Employee Incentive Plan [Docket No. 284]
      (Date Filed: 4/4/19)

      Related
      Documents:

      a.        [REDACTED] Second Supplemental Declaration of Russell A. Perry in Support
                of the Debtors’ Key Employee Incentive Plan [Docket No. 283]
                (Date Filed: 4/4/19)

      Objection
      Deadline:        At or prior to the hearing.

      Objections/
      Responses Filed:        None at the time of filing this agenda.

      Status:          This matter is going forward.

II.   CONTESTED MATTERS

2.    SPCP Group 2004 Motion: Motion of SPCP Group, LLC and Certain of Its Affiliates
      for Leave to Conduct Discovery Pursuant to Bankruptcy Rule 2004 [Docket No. 255]
      (Date Filed: 3/26/19)

      Objection
      Deadline:        April 2, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:

      a.        Joinder of Debtors in the Motion of SPCP Group, LLC and Certain of Its
                Affiliates for Leave to Conduct Discovery Pursuant to Bankruptcy Rule 2004
                [Docket No. 278] (Date Filed: 4/2/19)


                                                 2
19-10384-shl     Doc 303     Filed 04/09/19    Entered 04/09/19 13:23:39       Main Document
                                              Pg 3 of 4



      b.        Objection of the Existing First Lien Agent to Silver Point’s Motion to Conduct
                Discovery Pursuant to Bankruptcy Rule 2004 [Docket No. 280]
                (Date Filed: 4/3/19)

      c.        Joinder of Official Committee of Unsecured Creditors in Motion of SPCP Group,
                LLC and Certain of Its Affiliates for Leave to Conduct Discovery Pursuant to
                Bankruptcy Rule 2004 [Docket No. 281] (Date Filed: 4/3/19)

      d.        Reply in Support of Motion of SPCP Group, LLC and Certain of Its
                Affiliates for Leave to Conduct Discovery Pursuant to Bankruptcy Rule 2004
                [Docket No. 293] (Date Filed: 4/8/19)

      Status:          This matter is going forward.

3.    Key Employee Motion: Debtors’ Motion for Entry of an Order (I) Approving the
      Implementation of the Debtors’ Key Employee Incentive Plan and Key Employee
      Retention Plan and (II) Granting Related Relief [Docket No. 112] (Date Filed: 2/27/19)

      Related
      Documents:

      a.        Declaration of David F. Smith, III Pursuant to Local Bankruptcy Rule 1007-2 and
                in Support of Chapter 11 Petitions and First-Day Papers [Docket No. 18]
                (Date Filed: 2/11/19)

      b.        Notice of Continued Hearing Regarding Debtors’ Motion for Entry of an Order (I)
                Approving the Implementation of the Debtors’ Key Employee Incentive Plan and
                Key Employee Retention Plan and (II) Granting Related Relief [Docket No. 264]
                (Date Filed: 3/27/19)

      c.        Declaration of David F. Smith, III in Support of the Debtors’ Key Employee
                Retention Plan [Docket No. 282] (Date Filed: 4/4/19)

      d.        [REDACTED] Second Supplemental Declaration of Russell A. Perry in Further
                Support of the Debtors’ Key Employee Incentive Plan [Docket No. 283]
                (Date Filed: 4/4/19)

      Objection
      Deadline:        March 13, 2019 at 4:00 p.m. (Prevailing Eastern Time), extended for the
                       Official Committee of Unsecured Creditors until March 14, 2019 at 11:59
                       p.m. (Prevailing Eastern Time).




                                                3
19-10384-shl       Doc 303     Filed 04/09/19      Entered 04/09/19 13:23:39     Main Document
                                                  Pg 4 of 4


        Objections/
        Responses Filed:

        e.        Objection of United States Trustee to Motion for Entry of an Order (I) Approving
                  the Implementation of the Debtors’ Key Incentive Plan and Key Employee
                  Retention Plan and (II) Granting Related Relief [Docket No. 188]
                  (Date Filed: 3/13/19)

        f.        Reservation of Rights of the Official Committee of Unsecured Creditors to
                  Debtors’ Motion for Entry of an Order (I) Approving the Implementation of the
                  Debtors’ Key Employee Incentive Plan and Key Employee Retention Plan and (II)
                  Granting Related Relief [Docket No. 202] (Date Filed: 3/14/19)

        g.        Debtors’ Reply to Objection of the United States Trustee to Debtors’ Motion for
                  Entry of an Order (I) Approving the Implementation of the Debtors’ Key
                  Employee Incentive Plan and Key Employee Retention Plan and (II) Granting
                  Related Relief [Docket No. 221] (Date Filed: 3/18/19)

        Status:          This matter is going forward.

Dated: April 9, 2019
       New York, New York

                                        SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                        /s/ Jason N. Kestecher
                                        Paul D. Leake
                                        Jason N. Kestecher
                                        Four Times Square
                                        New York, New York 10036-6522
                                        Telephone: (212) 735-3000
                                        Fax: (212) 735-2000

                                        – and –

                                        James J. Mazza, Jr. (admitted pro hac vice)
                                        Justin M. Winerman (admitted pro hac vice)
                                        155 North Wacker Drive
                                        Chicago, Illinois 60606-1720
                                        Telephone: (312) 407-0700
                                        Fax: (312) 407-0411

                                        Counsel to Debtors and Debtors-in-Possession




                                                    4
848296-WILSR01A - MSW
